Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Final Rejection

         The applicant’s amendment of 09/10/2021 necessitated a new ground of rejection as follows below:

Claim Rejections 

                                     Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless —

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or
otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12, 14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cumbie et al. (WO2017074342). 

          Note: The method steps are inherently taught in the apparatus device/limitations in the rejections as follow: 

          Cumbie et al. disclose in Figures 1-6 and 13-14 a liquid level sensing system comprising: 


          Regarding claim 2, wherein the encasement (222) is formed in multiple separate portions of the fluid property sensor (34) (Figures 1A-1B).
          Regarding claim 3, wherein the ECA (220) is to electrically couple the multiple integrated circuit ICs to a common interface bus and wherein the encasement (222) encases a support for the ECA (220) (paragraph 00033).
         Regarding claim 4, wherein the sensing portion of the fluid property sensor (200) is within an opening of the encasement (222) (Figure 3).
         Regarding claim 5, wherein the EC (24) is a proximal EC and further comprising a distal EC and a mesial EC disposed between the proximal EC and the distal EC and the proximal EC, distal EC, and mesial EC are packaged within the encasement (222) (paragraph 00035).
         Regarding claim 6, wherein at least one of the proximal EC, the distal EC, and the mesial EC includes a higher density of fluid property sensors than at least one of the respective other EC (paragraph 00035).
         Regarding claim 7, a fluid container (310) comprising: a package containing a chamber (314) for containing a fluid; and a fluid property sensor (200) having, a sensing portion extending into the chamber (314) including multiple integrated circuits (ICs) (Figures 1A-1B) and sharing a common interface bus (paragraph 00033) and including at least one elongated circuit (EC) (24) having multiple point sensors (34) exposed and distributed along a length of the EC (Figures 3-5) ; and an interface portion (226, 236) exposed outside the package (Figure 3) and including an external interface (226, 236) electrically coupled to a proximal end of the sensing portion, wherein the multiple ICs and the external interface (226, 236) are packaged together with an encasement (222) to form the sensor (Figure 3) .
         Regarding claim 8, wherein the encasement (222) is formed on both sides of the fluid property sensor (200) (Figures 1A-1B).
         Regarding claim 9, wherein the encasement (222) is formed in multiple separate portions of the fluid property sensor (200) (Figures 1A-1B).
         Regarding claim 10, an electrical circuit assembly to electrically couple the multiple integrated ICs to the common interface bus and wherein the encasement encases a support for the electrical circuit assembly (paragraph 00025).

         Regarding claim 12, a method (900) of making a fluid property sensor (800) comprising: placing
an elongated circuit (EC) (24) on an electrical circuit assembly (ECA 220) having an external electrical interface (226); placing a driver circuit (904) on the ECA; wire bonding the EC and the driver circuit (904) to the ECA; encapsulating the wire bonding (908) with a coating; and overmolding an encasement (Figure 14) on a top surface with a top mold and on a bottom surface of the ECA with a bottom mold while exposing a sensing portion of the EC with no encasement (Figures 13-14, paragraphs 00077-00078).
        Regarding claim 14, placing a support member disposed under the ECA and the EC and driver circuit prior to overmolding (paragraphs 00077-00078).
          Regarding claim 16, wherein the encasement (222) protects wire interconnects (226, 236) of the external interface while exposing the multiple point sensors (34 or 220) to a fluid of a fluid container (312) (Figures 1A and 4).
          Regarding claim 17, wherein the multiple separate portions of the encasement (822) comprises a first encasement portion (822) at a proximal end of the fluid property sensor (800), and a second encasement portion (822) at a distal end of the fluid property sensor (Figures 14-15 and 17).
          Regarding claims 18 and 20, wherein the EC (24 or 224) is a first EC (top 224), the fluid property sensor (220 or 800) further comprising:
a second EC (bottom number 224) separate from the first EC (top number 224) (Figure 17); and
an electrical interface (836) to electrically connect the first EC (top number 224) and the second EC (bottom number 224) (Figure 17).
          Regarding claim 19, wherein the encasement (22) spans a length of the fluid property sensor (220) (Figure 4).
Response to Applicant’s Arguments
       The applicant argues that Cumbie does not qualify as prior art with respect to the present application; the present application is a PCT national stage application of a PCT application filed on October 18, 2017. Cumbie has a priority date of October 28, 2017, which is after the priority date (October 18, 2017), of the present application. Therefore, Cumbie is not prior art under § 102 with respect to the present application. The arguments are not persuasive because Cumbie has a priority date of October 28, 2015, which is before the priority date (October 18, 2017), of .
Allowable Subject Matter

         Claim 13 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. This claim would be allowable because the prior art references of record fails to teach or suggest a method of making a fluid property sensor comprising steps of providing a support topography on a bottom mold; and providing a chase in the top mold to seal off a sensing portion of an elongated circuit (EC) during overmolding in the combination as claimed.

        Claim 15 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. This claim would be allowable because the prior art references of record fails to teach or suggest a method of making a fluid property sensor comprising a step of removing the support member after overmolding and wherein the overmolding creates at least two separate overmolding regions in the combination as claimed. 

CONCLUSION

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262. The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 6:00 P.M..
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANH T VO/Primary Examiner, Art Unit 2853